 

Exhibit 10.1

 



LOAN AGREEMENT

 

THIS LOAN AGREEMENT is made as of January ____, 2019,

 

BETWEEN:

 

ECC VENTURES 2 CORP., a corporation formed pursuant to the laws of the Province
of British Columbia

 

(the “Lender”)

 

AND:

 

LONG ISLAND BRAND BEVERAGES LLC, a limited liability company formed pursuant to
the laws of the State of New York

 

(the “Borrower”)

 

AND:

 

LONG BLOCKCHAIN CORP., a corporation formed pursuant to the laws of the State of
Delaware

 

(the “Guarantor”)

 

WHEREAS:

 

A.The Lender has agreed to advance $250,000.00 to the Borrower as a
non-revolving secured loan facility on the terms and conditions as more
particularly set out in herein;    B.The Guarantor is the registered and
beneficial owner of all of the issued and outstanding securities in the capital
of the Borrower; and    C.In connection with the Loan, the Borrower has agreed
to grant a security interest in favour of the Lender to secure all of the
Borrower’s obligations to the Lender, including the Borrower’s obligations
hereunder, and the Guarantor has agreed to guarantee the same, each subject to
the terms and conditions of this Agreement.

 

NOW THEREFORE in consideration of the premises and the conditions and provisions
contained herein, the receipt and adequacy of which consideration are hereby
duly acknowledged, the Parties agree as follows:

 

1.DEFINITIONS AND INTERPRETATION    1.1Definitions. In this Agreement the
following words and phrases shall have the following meanings:

 

(a)“Advance” has the meaning ascribed to such term in Subsection 2.2(a);

 

 

- 2 -

 

(b)“Agreement” means this loan agreement, as may be amended, supplemented, or
replaced from time to time;     (c)“Borrower” has the meaning ascribed to such
term on the first page of this Agreement;     (d)“Business Day” means any day,
other than a Saturday or Sunday, on which banks in Vancouver, British Columbia
are open for commercial banking business during normal banking hours;    
(e)“Cavendish Agreements” means the Second Amended and Restated Loan and Option
Agreement, dated as of January 18, 2019, by and between the Guarantor and Court
Cavendish Ltd, and the Security Agreement, dated as of January 18, 2019, by and
between the Guarantor and Court Cavendish Ltd;     (f)“Change of Control” means
the acquisition, directly or indirectly, of beneficial ownership of the issued
and outstanding equity securities of a party to which voting rights are
attached, which results in a third party (which may be comprised by one of more
entities acting together), other than Court Cavendish Ltd, its permitted
transferees and their respective affiliates, individually or together as a
group, holding more than an aggregate of 50% of such voting rights;    
(g)“Event of Default” means any of the events of default described in Section
6.1;     (h)“General Security Agreement” has the meaning ascribed to such term
in Section 2.6;     (i)“Governmental Licenses” has the meaning ascribed to such
term in Subsection 4.1(j);     (j)“Governmental Authority” means the government
of any nation and any state, provincial, territorial, divisional, county,
regional, city, and other political subdivision thereof, in each case in which
any property of the Borrower or any of its subsidiaries is located or which
exercises valid jurisdiction over any such property of the Borrower or any of
their respective subsidiaries, or in which the Borrower or any of its
subsidiaries conducts business or is otherwise present;     (k)“Initial Advance”
has the meaning ascribed to such term in Section 2.4;     (l)“Lender” has the
meaning ascribed to such term on the first page of this Agreement;    
(m)“Letter of Intent” has the meaning ascribed to such term in Subsection
5.1(h);     (n)“LIBC” means Long Island Beverages Corp., a corporation formed
pursuant to the laws of the Province of British Columbia;     (o)“Lien” means
any mortgage, pledge, charge, assignment, security interest, hypothec, lien, or
other encumbrance, including, without limitation, any agreement to give any of
the foregoing, or any conditional sale or other title retention agreement;

 

 

- 3 -

 

(p)“Loan” means the non-revolving loan facility in the principal amount of
$250,000.00, and any interest accrued thereon, provided by the Lender to the
Borrower in accordance with this Agreement;     (q)“Loan Documents” means this
Agreement, the Promissory Note, and the General Security Agreement;    
(r)“Material Adverse Effect” means any change, event, occurrence, effect, state
of facts, or circumstance that, individually or in the aggregate with other such
changes, events, occurrences, effects, state of facts, or circumstances is or
would reasonably be expected to be material and adverse to the business,
operations, results of operations, assets, properties, capitalization, condition
(financial or otherwise), or liabilities (contingent or otherwise) of the
Borrower and its subsidiaries, taken as a whole; provided, however, that none of
the following alone or in combination shall be deemed, in and of itself, to
constitute a Material Adverse Effect: (A) changes attributable to the public
announcement or pendency of the transactions contemplated hereby, (B) any
changes, events, or occurrences arising out of, resulting from or attributable
to (1) acts of war, sabotage or terrorism, or any escalation or worsening of any
such acts of war, sabotage or terrorism, or (2) earthquakes, hurricanes,
tornados or other natural disasters, except, in either case, to the extent the
Company is affected in a materially disproportionate manner relative to other
companies in the Company’s industry, (C) changes in GAAP or other applicable
accounting rules or applicable legal requirements (including the accounting
rules and regulations of the SEC), or, in any such case, changes in the
interpretation thereof, or (D) any action required by this Agreement;    
(s)“Notice” means any notice, request, direction, or other document that a Party
can or must make or give under this Loan Agreement;     (t)“Parties” means,
collectively, the Borrower, the Lender, and the Guarantor, and “Party” means
each one of them as the context requires;     (u)“Permitted Liens” means (a) any
Liens on the Borrower’s property which have been perfected as of the date of
this Agreement; (b) Liens for taxes, assessments, and other governmental charges
not yet due and payable; (c) Liens incurred in the ordinary course of business
that would not materially impair the value of the assets of the Borrower; and
(d) the Prior Liens and the Liens set forth in Schedule 1.1(u);    
(v)“Principal” means the amount of principal advanced by the Lender to the
Borrower in accordance with the terms and conditions of this Agreement;    
(w)“Principal Subsidiary” means each direct or indirect subsidiary of the
Borrower (i) which, as at the date of the making of the determination of
Principal Subsidiary, had consolidated assets which constituted more than 5% of
the consolidated assets of the Borrower as at that date of determination; or
(ii) which had consolidated revenue for any one of the three most recent fiscal
years for which financial statements are available which constituted more than
5% of the consolidated revenue of the Borrower for such year, all such
consolidated assets and consolidated revenues to be calculated in accordance
with GAAP (generally accepted accounting principles); or (iii) to which is
transferred, directly or indirectly, in one or a series of transactions, all or
substantially all of the business, undertaking, and assets of a subsidiary of
the Borrower which immediately prior to such transfer is a Principal Subsidiary
of the Borrower;

 

 

- 4 -

 

(x)“Prior Liens” means the Liens on all of the Borrower’s property arising in
connection with (i) the Radium2 Agreement; and (ii) the Cavendish Agreements;
    (y)“Promissory Note” has the meaning ascribed to such term in Section 2.4;
    (z)“Radium2 Agreement” means the Agreement for the Purchase and Sale of
Future Receipts, dated November 27, 2017, by and between the Guarantor (at the
time known as Long Island Iced Tea Corp.), the parent of the Borrower, and
Radium2 Capital Inc.; and     (aa)“Request for Advance” has the meaning ascribed
to such term in Subsection 2.2(b).

 

2.LOAN    2.1Amount of Loan. In reliance upon the representations and warranties
contained herein and subject to the terms and conditions of this Agreement, the
Lender shall lend to the Borrower the principal sum of up to $250,000.00.   
2.2Advances.

 

(a)Subject to the conditions precedent described in Section 3.2, as applicable,
and subject to the terms described in this Section 2.2, the Borrower may draw
down on the Loan, at such times and from time to time, and in such amounts, as
determined by the Lender in its sole discretion (each, an “Advance”).    
(b)Prior to each Advance, the Borrower shall provide the Lender with a request
for advance in substantially the form attached as Schedule 2.2 hereto, which
request shall include a written plan and budget detailing the use of the
Advance, and the identity of the party to which the Advance shall be delivered
(the “Request for Advance”). The form and substance of the written plan and
budget attached to each Request for Advance to be provided to the sole
satisfaction of the Lender.     (c)Following the receipt of a Request for
Advance from the Borrower, the Lender may, in the Lender’s sole discretion and
subject to any adjustments by the Lender, provide the Advance to the Borrower.
    (d)For each Advance provided to the Borrower for operating purposes, the
Borrower shall provide the Lender with a written report detailing the use and
application of the Advance on the first Business Day of each and every calendar
month following the provision of such Advance to the Borrower until such time as
the Advance all interest accrued thereon have been repaid to the Lender in full;
such monthly written reports to be consistent with the Borrower’s statements as
to the anticipated use of such Advance as provided in the respective Request for
Advance, except as approved in writing by Lender and provided that such monthly
reports shall be deemed to be consistent with the Borrower’s statements if no
line item in such monthly report varies by more than 20% from the Borrower’s
statements.

 

 

- 5 -

 

2.3Interest. The Principal, both before and after demand, default, or judgment
and overdue interest on the Loan, shall bear interest computed on the
outstanding daily principal balance of the Loan at the rate of 10% per annum,
calculated and paid on July 1, 2019, and on the first day of each calendar month
thereafter while any portion of the Loan remains outstanding, on the basis of a
365 day year (or in the case of a leap year, a 366 day year) and the actual
number of days elapsed, on a nominal rate basis without allowance or deduction
for deemed re-investment or otherwise, and any unpaid interest shall compound
annually on January 1 of each year. Interest shall begin to accrue from the date
of each Advance. For the avoidance of doubt, if the Loan becomes due and
payable, on demand or otherwise, pursuant to Section 6.2 of this Agreement prior
to July 1, 2019, the interest due and owing on the Loan shall be calculated and
paid on the date of repayment.    2.4Promissory Note. To evidence the amount of
Principal, and accrued interest thereon, advanced to the Borrower and owing to
the Lender hereunder, and to evidence the amount of payments made to the Lender
by the Borrower, the Borrower shall issue to the Lender a grid promissory note
in substantially the applicable form attached as Schedule 2.4 hereto (the
“Promissory Note”) as of the date hereof (for greater certainty, the Promissory
Note shall be issued as of the date of this Agreement notwithstanding that the
initial Advance to be provided by the Lender to the Borrower (the “Initial
Advance”) hereunder may be provided at a later date, and if applicable the grid
attached to the Promissory Note shall reflect that no balance is owing under the
Promissory Note until the date of the Initial Advance).    2.5Repayment of the
Loan. The Borrower may from time to time repay or prepay all or any part of the
Loan without Notice, penalty, premium, or bonus provided that each such payment
or prepayment will be made together with all accrued and unpaid interest on the
Loan which then remains unpaid. The outstanding balance of the Loan, including
all accrued and unpaid interest thereon and any other amounts owing to the
Lender hereunder, shall be repaid by the Borrower to the Lender on July 31, 2019
(the “Maturity Date”), subject to any earlier repayment pursuant to Section 6 of
this Agreement, and failing payment of the same following the Maturity Date, the
Lender may then proceed to enforce payment thereof by exercising any right,
power, or remedy permitted by this Agreement, or by law in such manner as the
Lender may elect, without presentation, protest, or further demand, or Notice of
any kind, all of which are hereby expressly waived.    2.6General Security
Agreement. As general and continuing security for the payment of the Loan and
the performance under this Agreement, the Parties shall enter into a general
security agreement (the “General Security Agreement”), in substantially the form
attached hereto as Schedule 2.6, creating a interest in all of the Borrower’s
present and after-acquired personal property, in favour of the Lender. The
Lender hereby acknowledges that such interest shall, subject to the covenant of
the Borrower set out in Subsection 5.1(j) of this Agreement, be junior in
priority to the Prior Liens and may be junior to any other Permitted Lien, but
shall be senior in priority to the interests of any other party. The Borrower
hereby authorizes the Lender to register, file, or record, or cause to be
registered, filed, or recorded, the General Security Agreement or notice thereof
in all offices and jurisdictions where such registration, filing, or recording
is necessary or, in the Lender’s determination, advisable or to the advantage of
the Lender, to create, perfect, or preserve the rights granted under the General
Security Agreement by each Lender, and further authorizes the Lender to renew
and maintain such registrations, filings, and recordings from time to time, as
and when required to keep them in the full force and effect, each to the
satisfaction of the Lender. The Borrower shall from time to time promptly, upon
the reasonable request of the Lender, take such action, and execute and deliver
such further documents (including such opinions and other supporting
documentation as the Lender may reasonably request), as may be reasonably
necessary or appropriate to ensure that the Lender maintain a security interest
junior only to the Prior Liens and any other Permitted Lien over all present and
after-acquired personal property assets of the Borrower.

 

 

- 6 -

 

2.7Guarantee. The Guarantor hereby irrevocably and unconditionally guarantees to
Lender the due and punctual payment in full of all obligations of the Borrower
arising in connection with the Loan, this Agreement, and/or the Promissory Note
(the “Guaranteed Obligations”), when the same shall become due, whether by
required prepayment, declaration, acceleration, demand, or otherwise. The
Guarantor hereby waives, for the benefit of the Lender: (a) any right to require
the Lender, as a condition of payment or performance by the Guarantor, to (i)
proceed against the Borrower, any other guarantor of the Guaranteed Obligations,
(ii) proceed against or exhaust any security held from the Borrower or any other
guarantor of the Guaranteed Obligations, or (iii) pursue any other remedy in the
power of the Lender whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority, or any disability or other defense of Borrower
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon Lender’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (d) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of the
Guarantor’s obligations hereunder; or (e) notices, demands, presentments,
protests, or any agreement or instrument related thereto. Notwithstanding the
foregoing, the Lender shall release the Guarantor from this obligation on the
closing of the transactions contemplated by the Letter of Intent or the other
sale of substantially all the equity or assets of Borrower to the Lender and/or
its affiliates.    3.CONDITIONS PRECEDENT    3.1Conditions Precedent to the
Agreement. This Agreement shall become effective upon the satisfaction (or
waiver by the Lender in its sole discretion) of each of the following conditions
precedent:

 

(a)the delivery to each of the Parties of this Agreement, duly executed by each
of the Parties;     (b)the delivery to each of the Parties of the General
Security Agreement, duly executed by each of the Parties;     (c)the delivery of
the Promissory Note to the Lender, duly executed by the Borrower;

 

 

- 7 -

 

(d)the delivery to the Lender of a certificate executed by a senior officer of
the Borrower, in form and substance satisfactory to the Lender, acting
reasonably, dated as of the date hereof, as to (i) the organizational documents
of the Borrower; (ii) the resolutions of the board of directors of the Borrower
authorizing the execution, delivery, and performance of this Agreement, and the
transactions and documents contemplated hereby; and (iii) the name, position,
and true signature of the Person authorized to sign this Agreement on behalf of
the Borrower;     (e)the delivery to the Lender by the Borrower of a Certificate
of Status issued by the State of New York in respect of the Borrower, dated as
of a date no more than five days immediately prior to the date hereof;    
(f)the delivery to the Borrower of a certificate executed by a senior officer of
the Lender, dated as of the date hereof, as to the resolutions of the board of
directors of the Lender authorizing the execution, delivery, and performance of
this Agreement, and the transactions and documents contemplated hereby;    
(g)all material approvals, consents, and authorizations of Governmental
Authorities or other persons required in connection with this Agreement and the
other Loan documents shall have been obtained and remain in effect, including
without limitation the approval of the TSX Venture Exchange with respect to the
matters herein; and     (h)the delivery of any other documents, instruments, or
authorizations that the Lender may require, acting reasonably, in connection
with the subject matter hereof.

 

3.2Conditions Precedent to each Advance. Notwithstanding any other provision of
this Agreement, the obligation of the Lender to advance any Advance to the
Borrower in accordance with Section 2.2 is subject to and conditional upon each
of the following terms and conditions being satisfied or waived:

 

(a)all representations and warranties made by the Borrower herein, and in any
other document delivered in connection herewith, shall be true and correct in
all material respects;     (b)all material approvals, consents, and
authorizations of Governmental Authorities or other persons required in
connection with this Agreement and the other Loan documents shall have been
obtained and remain in effect, including without limitation the approval of the
TSX Venture Exchange with respect to the matters herein;     (c)except as set
forth in Schedule 4.1(h), there shall not exist, nor shall there be any pending
or threatened (in writing), action, proceeding, investigation, order, or claim
(before any Governmental Authority or otherwise) against or affecting the
Borrower or any of its subsidiaries, which has, or would reasonably be expected
to have, a Material Adverse Effect;

 

 

- 8 -

 

(d)there shall have been no change, event or occurrence that has had, or would
reasonably be expected to have, a Material Adverse Effect on the Borrower or any
of its subsidiaries;     (e)the Borrower shall have in all material respects
performed and complied with all agreements, covenants, and conditions herein,
and in the other documents to be delivered in connection with the Loan, required
to be performed and complied with on or prior to the date of the proposed
Advance, except those agreements and conditions waived by the Lender;     (f)no
Event of Default under this Agreement shall have occurred and be continuing on
such date or after giving effect to the proposed Advance;     (g)there shall not
exist any material litigation or any investigation, bankruptcy, injunction,
order, or claim affecting or relating to the Borrower or any of their respective
subsidiaries which would reasonably be expected to affect the legality,
validity, or enforceability of this Agreement or any other document delivered in
connection herewith, that has not been settled, dismissed, vacated, discharged,
or terminated;     (h)the delivery to the Lender of a certificate executed by a
senior officer of the Borrower, in form and substance satisfactory to the
Lender, acting reasonably, dated as of the date hereof, as to each of the
matters provided for in this Section 3.2; and     (i)the Borrower shall have
performed and complied with the provisions of Section 2.2.

 

4.REPRESENTATIONS AND WARRANTIES    4.1Representations and Warranties of the
Borrower. The Borrower represents and warrants to the Lender as follows, with
the intent that the Lender will rely thereon in entering into this Agreement and
in concluding the transactions contemplated hereby:

 

(a)the Borrower and each of its subsidiaries is a valid and subsisting limited
liability company, corporation or other entity duly formed and, as applicable,
in good standing under the laws of the jurisdiction in which it is incorporated,
formed, continued, or amalgamated and has the company, corporate or other entity
power and authority to own its property and to conduct its business as currently
conducted;     (b)the Borrower has the company power and capacity to enter into
this Agreement, and this Agreement has been duly authorized, executed, and
delivered by the Borrower and constitutes legal, valid, and binding obligations
of the Borrower, enforceable against the Borrower by the Lender in accordance
with their respective terms, subject to applicable laws relating to bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally and to the
discretion of a court of competent jurisdiction regarding the availability of
equitable remedies;

 

 

- 9 -

 

(c)neither the Borrower nor any of its subsidiaries has committed an act of
bankruptcy, has proposed a compromise or arrangement to its creditors generally,
has had a petition or a receiving order in bankruptcy filed against it, has made
a voluntary assignment in bankruptcy, has taken any proceedings with respect to
a compromise or arrangement, has taken any proceedings to have itself declared
bankrupt or wound-up, has taken any proceedings to have a receiver appointed for
any of its property, or has had any execution or distress become enforceable or
become levied upon any of its property;     (d)except as set forth in Schedule
4.1(d), neither the Borrower nor any of its subsidiaries is in default in any
material respect (nor has any event occurred which, but for the lapse of time or
the giving of Notice, or both, would constitute a default in any material
respect) under any obligation or under any licence or permit to own and/or
operate its properties or assets or to carry on its business;     (e)the
Borrower and each of its subsidiaries owns, possesses, and has good and
marketable title to its property and assets free and clear of any and all Liens,
except Permitted Liens;     (f)except as set forth in Schedule 4.1(f), the
Borrower is not Party to or bound by any agreement of guarantee,
indemnification, assumption, endorsement, or any other like commitment of the
obligations, liabilities (contingent or otherwise), or indebtedness of any other
person;     (g)the execution and delivery of this Agreement by the Borrower and
the compliance by the Borrower with the terms thereof will not:

 

(i)violate or conflict with any applicable laws, statute, ordinance, regulation,
or rule, or any judgment, decree, order, or award of any court, governmental
body, or arbitrator having jurisdiction over the Borrower or any of its
subsidiaries;     (ii)require any authorization, consent, approval, exemption,
or other action by, or Notice to, any stock exchange, governmental agency,
authority, regulatory body, or court;     (iii)violate or conflict with, or
constitute a default (or an event which, with Notice or lapse of time, or both,
would constitute a default) under any contract to which the Borrower or any of
its subsidiaries is a Party, or by which the Borrower or any of its subsidiaries
or any of their assets or properties may be bound or affected;     (iv)result in
the termination of, any additional payment under, or the change in any terms of,
or accelerate the performance of any obligation required by (or give rise to a
right of any Party thereto, exercisable on Notice or otherwise, to terminate, to
require that any additional payment be made under, to change any terms of, or to
accelerate the performance of any obligation under) any contract to which the
Borrower or any of its subsidiaries is a Party or by which the Borrower, any of
its subsidiaries, or any of their assets or properties may be bound or affected;
    (v)result in the creation of any Lien upon any of its property or assets;

 

 

- 10 -

 

(vi)violate or conflict with any license held by it or which is necessary to the
operation of its business; or     (vii)violate or conflict with the provisions
of the Borrower’s certificate of formation or operating agreement;

 

(h)except as set forth in Schedule 4.1(h), neither the Borrower nor any of its
subsidiaries is a Party to any actions, suits, or proceedings which could
materially affect their business or financial condition, and to the best of the
Borrower’s knowledge no such actions, suits, or proceedings have been threatened
as at the date hereof;     (i)the Borrower and each of its subsidiaries is, in
all material respects, conducting its business in compliance with all applicable
laws, rules, and regulations of each jurisdiction in which its business is
carried on and is licensed, registered, or qualified in all jurisdictions in
which it owns, leases, or operates its property or carries on business to the
extent required to enable its business to be carried on as now conducted and its
property and assets to be owned, leased, and operated, and all such licences,
registrations, and qualifications are valid, subsisting, and in good standing
and neither the Borrower nor any of its subsidiaries has received a Notice of
non-compliance, nor knows of, any facts that could give rise to a Notice of
noncompliance with any such laws, regulations, or permits which would have a
Material Adverse Effect on the Borrower. Except for any violation or default
which would not have a Material Adverse Effect on the Borrower, neither the
Borrower nor any of its subsidiaries is (i) in violation of its certificate of
formation, operating agreement, or similar organizational documents; (ii) in
default, and no event has occurred that, with Notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant, or condition contained in any indenture, mortgage, deed of
trust, loan agreement, or other agreement or instrument to which it is a Party
or by which it is bound or to which any of its properties or assets is subject;
or (iii) in violation of any law or statute or any judgment, order, rule, or
regulation of any court or arbitrator or governmental or regulatory authority;
    (j)the Borrower and each of its subsidiaries possesses all material
certificates, licenses, approvals, permits, and authorizations (collectively,
“Governmental Licenses”) and has made all declarations and filings with the
appropriate federal, state, local, or foreign governmental or regulatory
authorities that are necessary to own, lease, or license, as the case may be,
and to conduct its business and is in compliance in all material respects with
the terms and conditions of all such Governmental Licenses. Neither the Borrower
nor any of its subsidiaries has received any Notice of proceedings relating to
the revocation or modification of any such Governmental License;     (k)the
Borrower and its subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are
customary in the businesses in which it engages, and the Borrower has no reason
to believe that it or its subsidiaries will not be able to renew its existing
insurance coverage as and when such coverage expires or obtain similar coverage
from similar insurers as may be necessary to continue their respective business
at a similar cost to that of its existing coverage; and

 

 

- 11 -

 

(l)the Borrower and each of its subsidiaries has filed in a timely manner all
necessary tax returns and Notices and has paid all applicable taxes of
whatsoever nature for all tax years prior to the date hereof to the extent that
such taxes have become due or have been alleged to be due and the Borrower is
not aware of any tax deficiencies or interest or penalties accrued or accruing,
or alleged to be accrued or accruing, thereon where, in any of the above cases,
it might reasonably be expected to result in any Material Adverse Effect on the
Borrower; and     (m)except as set forth in Schedule 4.1(m), all material
contracts to which the Borrower and each of its subsidiaries is a Party or by
which it is bound are legal, valid, binding, and in full force and effect and
enforceable by the Borrower or its subsidiaries, as applicable, in accordance
with their respective terms and are the product of arm’s length negotiations
between the Parties thereto; and the Borrower and each of its subsidiaries has
performed in all material respects all respective obligations required to be
performed by it to date under the material contracts and is not, and is not to
the knowledge of the Borrower alleged to be (with or without the lapse of time
or the giving of Notice, or both), in breach or default in any material respect
thereunder.

 

4.2Representations and Warranties of the Lender. The Lender represents and
warrants to the Borrower as follows, with the intent that the Borrower will rely
thereon in entering into this Agreement and in concluding the transactions
contemplated hereby:

 

(a)the Lender is a company duly organized under the laws of the Province of
British Columbia, and has the power, authority, and capacity to enter into this
Agreement and to carry out its terms;     (b)the Lender has the corporate power
and authority to carry on the business now being conducted by it, execute and
deliver this Agreement, and to perform all of the obligations of the Lender
hereunder;     (c)all necessary corporate actions and proceedings have been
taken to authorize the execution and delivery by the Lender of this Agreement
and the performance by the Lender of all of its obligations hereunder and, when
delivered to the Borrower, will constitute legal, valid, and binding obligations
of the Lender enforceable in accordance with its terms; and     (d)the entering
into of this Agreement and the performance by the Lender of its obligations
hereunder do not and will not result in the violation of any of the terms of the
constating documents of the Lender or any agreement to which the Lender is a
Party or by which it or any of its properties or assets are bound.

 

 

- 12 -

 

5.COVENANTS    5.1Covenants of the Borrower. So long as any portion of the Loan
is outstanding, the Borrower hereby covenants and agrees with the Lender as
follows:

 

(a)to repay the Loan in accordance with the provisions of this Agreement;    
(b)to not commit any Event of Default and upon becoming aware of the occurrence
of any Event of Default or the existence of any condition or any event which,
but for the giving of Notice or lapse of time, or both, would constitute an
Event of Default, to promptly notify the Lender thereof and promptly do
everything reasonably possible to cause such Event of Default or condition or
event to be eliminated as quickly as possible;     (c)to maintain its corporate
existence and all licences and authorizations from regulatory and governmental
authorities or agencies required in order to permit it to carry on its business,
diligently carry on and conduct its business only in the ordinary course and in
a proper and business-like manner;     (d)to, upon the request of the Lender,
permit the Lender, for the purposes of this Agreement, by its agents, employees,
and representatives, to examine during normal business hours and without
unreasonable disruptions, all relevant books of account, records, reports, and
other papers of the Borrower, and to make copies thereof and to take extracts
therefrom, subject to execution by the Lender of a confidentiality agreement in
a form reasonably satisfactory to the Borrower;     (e)at all times comply in
all material respects with all applicable laws, rules, governmental
restrictions, regulations, guidelines, or directives, including all codes of
conduct;     (f)not to lend money to or invest money in any person, whether by
loan, acquisition, of shares, acquisition of debt obligations, or in any other
manner whatsoever or guarantee, endorse, or otherwise become surety for or upon
the obligations of any other person except by endorsement of negotiable
instruments for deposit or collection in the ordinary course of its business;
    (g)not to create, assume, or permit to exist any Lien on any of its assets
other than in the ordinary course of business, other than Permitted Liens,
unless otherwise permitted by the Lender in writing;     (h)not to take any
steps in furtherance of, or to permit or approve of the taking any steps in
furtherance of, any Change of Control of the Borrower or any Principal
Subsidiary, other than substantially in accordance with the Letter of Intent
dated January 15, 2019, among the Lender, the Borrower, and LIBC, as may be
amended from time to time (the “Letter of Intent”) or otherwise to Lender and/or
its affiliates, unless otherwise permitted by the Lender in writing;     (i)not
to convey, sell, lease, transfer, or otherwise dispose of any of its assets
unless otherwise agreed to in writing by the Lender, other than substantially in
accordance with the Letter of Intent or otherwise to Lender and/or its
affiliates, except for dispositions made in the ordinary course of business; and

 

 

- 13 -

 

(j)subject to any written and executed acceptance by the Lender of a written
plan and budget set out in a Request for Advance which specifies otherwise, to
apply all Loan proceeds advanced to the Borrower to the repayment of the
Borrower’s obligations arising in connection with the Radium2 Agreement, and
following the repayment of such obligations, (i) to promptly arrange the
discharge of all Liens against the Borrower arising in connection with the
Radium2 Agreement; (ii) to provide confirmation of such discharge to the Lender,
in the sole satisfaction of the Lender; and (iii) the Parties hereto agree that
the obligations of the Borrower under the Radium2 Agreement shall no longer be
deemed to be “Permitted Liens” for the purposes of this Agreement and of any
other documents or instruments which incorporate such definition by reference.

 

5.2Failure to Perform. If the Borrower fails to perform any covenant set out in
this Agreement, the Lender may, following notice to the Borrower of such failure
to perform and such Borrower’s failure to remedy such failure within a
commercially reasonable time period, at its discretion, but need not, perform
any such covenant capable of being performed by it and may, in the Lender’s
discretion, but need not, make any payments or incur expenditures for such
purpose, but no such performance of payment shall be deemed to relieve the
Borrower from any default under this Agreement; if the Lender performs any such
covenant or incurs any such expenditures, all costs incurred by the Lender in
connection therewith shall be added to the Principal.    6.DEFAULT    6.1Events
of Default. For the purposes of this Agreement, any one or more of the following
events shall constitute Events of Default:

 

(a)if the Letter of Intent is terminated in accordance with its terms or expires
in accordance with its terms prior to the entering into of any Definitive
Agreements (as such term is defined below), or any of the terms of the Letter of
Intent are breached by the Borrower or the Guarantor;     (b)if any definitive
agreements have been executed by, among other parties, the Lender and the
Borrower with respect to the transactions set out in the Letter of Intent
(“Definitive Agreements”) and any such Definitive Agreement is terminated or
expires in accordance with its terms, or any of the terms of any such Definitive
Agreements are breached by the Borrower or the Guarantor;     (c)if the Borrower
shall make default in any material way in the observance or performance of
something required to be done or some covenant or condition required to be
observed or performed in this Agreement, the Letter of Intent, and/or one or
more Definitive Agreements, and such default continues for a period of 30 days
following the date upon which written Notice of default is given to the Borrower
by the Lender;     (d)if any representation or warranty herein given by the
Borrower or any director or officer thereof is untrue in any material respect as
of the date made;     (e)if an order is made or a resolution is passed for the
winding-up or dissolution of the Borrower or any Principal Subsidiary, or if a
petition shall be filed for the winding-up or dissolution of the Borrower or any
Principal Subsidiary thereof, or the Borrower or any Principal Subsidiary
thereof shall otherwise cease to continue as a corporation;

 

 

- 14 -

 

(f)if the Borrower or any of its subsidiaries defaults (i) under the provisions
of any instrument, security, indenture, or document, in each case, in respect of
indebtedness for money borrowed from any person; or (ii) in the payment of any
indebtedness of the Borrower or any of its subsidiaries for money borrowed from
any person when due and payable to such person, or which for any reason has
become due and payable prior to the express demand date, in any case in relation
to any indebtedness in the aggregate principal amount then outstanding is in
excess of $250,000.00;     (g)if the Borrower or any Principal Subsidiary
thereof shall commit any act of bankruptcy or shall make an assignment in
bankruptcy, any other assignment for the benefit of creditors, any proposal
under the Bankruptcy and Insolvency Act (Canada) or any comparable law, the
seeking of relief under the Companies’ Creditors Arrangement Act (Canada), the
United States Bankruptcy Code, the Winding-Up and Restructuring Act (Canada) or
any other bankruptcy, insolvency, or analogous law, or if a bankruptcy petition
shall be filed or presented against the Borrower or any Principal Subsidiary
thereof and not dismissed, stayed or discharged within 60 days;     (h)if a
receiver, receiver-manager, trustee, custodian, liquidator, or similar agent is
appointed for the Borrower or any Principal Subsidiary thereof or for all or
substantially all of the property or the Borrower or any Principal Subsidiary
thereof;     (i)if any execution, sequestration, extent or any other process of
any court shall become enforceable against the Borrower or any Principal
Subsidiary thereof, or if a distress or analogous process shall be levied upon
the property of the Borrower or any Principal Subsidiary thereof;     (j)if a
Change of Control of the Borrower or any Principal Subsidiary thereof occurs
without prior written approval of the Lender;     (k)if a resolution is passed
or actions are taken by the Borrower for the sale of all or substantially all of
the assets of the Borrower or any Principal Subsidiary thereof, other than
substantially in accordance with the Letter of Intent, without prior written
approval of the Lender;     (l)if the Borrower shall cease or threaten to cease
to carry on its business; or     (m)if the Borrower makes default in observing
or performing any of the agreements or covenants, which agreements or covenants
are material, contained in any lease, licence, debenture, deed of trust, or
agreement whereby any property or rights of the Borrower may become liable for
forfeiture or where any such lease, licence, debenture, deed of trust, or
agreement would be subject to termination and such default continues for 30 days
after written Notice to the Borrower from the Lender.

 

 

- 15 -

 

6.2Remedies Upon Default.

 

(a)Upon the occurrence of an Event of Default which arises as a result of any of
the following:

 

(i)if the Lender terminates the Letter of Intent without the prior written
consent of the Borrower;     (ii)if the Lender terminates any Definitive
Agreement without the prior written consent of the Borrower; or     (iii)if any
other party to the Letter of Intent or the Definitive Agreement terminates such
agreement based on the Lender or any of its affiliates’ breach of any provision
thereof;      the Lender may demand the repayment of the Loan within 30 days
following such demand, together with all accrued and unpaid interest which then
remains unpaid thereon, and the Borrower shall make such repayment to the Lender
in full within such 30 day period.

 

(b)Upon the occurrence of an Event of Default other than those specified in
Subsection 6.2(a), the Lender may demand the immediate repayment of the Loan,
together with all accrued and unpaid interest which then remains unpaid thereon,
and the Borrower shall promptly make such repayment to the Lender in full.    
(c)With respect to any Events of Default, the Lender may enforce its remedies to
the full extent permitted by applicable law, under this Agreement and for any of
such purposes may commence such legal action or proceedings as, in its sole
discretion, it may deem expedient all without any Notice, presentation, further
demand, protest, Notice of protest, or any other action, Notice of all of which
are hereby expressly waived by the Borrower except to the extent set forth
herein.

 

7.GENERAL PROVISIONS    7.1Governing Law. This Agreement and all matters arising
hereunder shall be governed by, construed and enforced in accordance with the
laws in the Province of British Columbia and the federal laws of Canada
applicable therein. The Parties irrevocably attorn to the jurisdiction of the
Courts of British Columbia, which will have non-exclusive jurisdiction over any
matter or dispute arising out of the Agreement.    7.2Currency. All sums of
money to be paid or calculated pursuant to this Agreement shall be paid or
calculated in currency of Canadian dollars. All references to “$” are references
to Canadian dollars.

 

 

- 16 -

 

7.3Notices. All Notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if delivered by hand or mailed
postage prepaid addressed as follows:

 

To the Lender:

 

ECC Ventures 2 Corp.

2200 HSBC Building

885 W. Georgia St.

Vancouver, BC V6C 3E8

 

Attn: Scott Ackerman

 

To the Borrower:

 

Long Island Brand Beverages LLC

12-1 Dubon Court

Farmingdale, NY 11735

 

Attn: Andy Shape

 

 or to such other address as may be given in writing by the Parties and shall be
deemed to have been received, if delivered by hand, on the date of delivery and
if mailed as aforesaid to the addresses set out above then on the fifth business
day following the posting thereof provided that if there shall be between the
time of mailing and the actual receipt of the Notice a mail strike, slowdown or
other labour dispute which might affect the delivery of the Notice by the mails,
then the Notice shall only be effective if actually delivered.    7.4Binding
Effect. This Agreement shall enure to the benefit of and be binding upon the
Parties hereto and their respective successors and assigns.    7.5Severability
of Clauses. In the event that any provision of this Agreement or any part
thereof is invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.    7.6Entire Agreement. This Agreement, the Promissory Notes,
and the General Security Agreement constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous expectations, understandings, communications, representations and
agreements whether verbal or written between the Parties with respect to the
subject matter hereof. This Agreement does not confer any rights or remedies
upon any person other than the Parties and their respective successors and
permitted assigns.    7.7Further Assurances. Each of the Parties hereto hereby
covenants and agrees to execute such further and other documents and instruments
and do such further and other things as may be necessary or desirable to
implement and carry out the intent of this Agreement.    7.8Assignment. Without
the prior written consent of the other Party, neither Party may assign or
transfer their respective rights under this Agreement, nor may the Borrower
transfer any portion of the Loan, except that the Lender may assign its rights
under this Agreement upon the occurrence of an Event of Default.

 

 

- 17 -

 

7.9Waiver and Amendment. No indulgence or forbearance by the Lender hereunder
shall be deemed to constitute a waiver of the Lender’s rights to insist on
performance in a full and in a timely manner of all covenants of the Borrower
hereunder and any such waiver, in order to be binding upon the Lender, must be
express and in writing and signed by the Lender, and then such waiver shall be
effective only in the specific instance and for the purpose for which it is
given, and no waiver of any provision, condition, or covenant shall be deemed to
be a waiver of the Lender’s right to require full and timely compliance with the
same provision, condition, or covenant thereafter, or with any other provision,
covenant or condition of this Agreement at any time. No amendment to this
Agreement shall be valid unless it is evidenced by a written agreement executed
by all of the Parties hereto.    7.10Costs, Expenses. Each Party will bear its
own costs and expenses in connection with the Loan or any Advances provided for
herein, including, without limitation, the costs and expenses of all attorneys,
accountants, and advisors of such Party.    7.11Counterparts and Electronic
Signatures. This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same agreement. This Agreement will be considered fully
executed when all Parties have executed an identical counterpart,
notwithstanding that all signatures may not appear on the same counterpart. This
Agreement may be executed and delivered by electronic signature and shall be
binding on all Parties hereto as if executed by original signature and delivered
personally.

 

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW]

 

 

 

 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the day
and year first above written.

 

  ECC VENTURES 2 CORP.           Name:   Title:

 

  LONG ISLAND BRAND BEVERAGES LLC           Name:   Title:

 

  LONG BLOCKCHAIN CORP.           Name:   Title:

 

 

 



